Order entered May 8, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00041-CV

                    MICHAEL BELL AND LISA ANN BELL, Appellants

                                                V.

   MATTHEW MARKHAM, JEFFREY LYNCH, AND THE MCKINNEY DENTIST,
                           Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-03485-2016

                                            ORDER
       Before the Court is appellee Matthew Markham’s May 6, 2019 unopposed motion for

extension of time to file his responsive brief. We GRANT the motion and ORDER Markham to

file his responsive brief no later than May 22, 2019.


                                                        /s/   BILL WHITEHILL
                                                              JUSTICE